Case 15-40844-pwb       Doc 190    Filed 10/12/18 Entered 10/12/18 14:05:09             Desc Main
                                  Document     Page 1 of 11




    IT IS ORDERED as set forth below:



    Date: October 12, 2018
                                                      _________________________________

                                                                Paul W. Bonapfel
                                                          U.S. Bankruptcy Court Judge
  _______________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

 IN RE:                                         )          CHAPTER 11
                                                )
 TRAVIS WADE RAGSDALE,                          )          CASE NO. 15-40844-PWB
                                                )
         Debtor.                                )          JUDGE BONAPFEL
                                                )

          ORDER APPROVING SETTLEMENT AND PROPOSED CONVEYANCES OF
           CASH AND REAL PROPERTY FREE AND CLEAR OF LIENS AND
                             ENCUMBRANCES

        This matter came before the Court for a hearing on October 3, 2018, on the Motion of

Debtor in Possession for an Order Pursuant to Sections 363, 365, and 105 of the Bankruptcy

Code and Bankruptcy Rule 9019, Approving Settlement and Proposed Conveyance of Cash and

Real Property Free and Clear of Liens and Encumbrances (the “Motion”) [Doc. No. 187] filed by

                                               1




 16087572v4
Case 15-40844-pwb        Doc 190    Filed 10/12/18 Entered 10/12/18 14:05:09                 Desc Main
                                   Document     Page 2 of 11


the debtor-in-possession, Travis Wade Ragsdale (the “Debtor”), on September 6, 2018.

According to the Motion, the settlement agreement reached between the Debtor and his former

spouse, Shannon Tibbitts Caillouet (“Caillouet”) is related to, as it is to be funded by, the

Debtor’s proposed use from the balance of funds he escrowed from prior sales, and additional net

proceeds to be realized from his proposed sale of real property consisting of 24.7 +/- acres of the

property at 1735 Cochran Rd, Dallas GA 30132, which is the same as Land Lots 230 & 275 of

the 3rd District, 3rd of the Paulding County land records, (hereinafter referred to as the

“Property”), to Jim Sisco of 701 Braidwood Ridge, Acworth, GA 30101, Steve Ostiguy of 588

Braidwood Drive, Acworth, GA 30101, and Derek Gosselin of 692 Braidwood Terrace,

Acworth, GA 30101 (hereinafter collectively referred to as “Purchasers”) for the sum of Three

Hundred Thousand Dollars ($300,000.00) under terms more specifically described in the

purchase and sale contract with an offer date of August 7, 2018, thereafter executed between the

Debtor and Purchasers and attached to the Motion.

       The Debtor’s settlement agreement with Caillouet contains the following terms and

conditions:

               1.        Caillouet’s claim is approved at $300,000, which shall be the full
       and final settlement amount of her claim – including any claims for attorney’s
       fees and interest – provided the full amount is paid by 12/01/18. In the event the
       full amount is not paid by 12/01/18, the parties reserve all rights to claims,
       additions, defenses, setoffs, contribution and otherwise, whether asserted in
       bankruptcy court or in state court, including the right to seek contribution or
       clarification, and the right of either party to seek attorney’s fees incurred in this
       action through the Superior Court in a subsequent contempt action, if necessary;
               2.        Ragsdale shall file a motion to pay Caillouet, through her
       attorney, The Falcone Law Firm, P.C., the cash sum of $115,000 instanter (upon
       approval of United States Bankruptcy Court), and shall file a motion to approve
       the sale of property necessary to remit the balance owed;
               3.        Ragsdale agrees to pay Caillouet the balance of the claim
       ($185,000) upon closing of a real estate contract that is presently scheduled to

                                                  2
Case 15-40844-pwb       Doc 190     Filed 10/12/18 Entered 10/12/18 14:05:09               Desc Main
                                   Document     Page 3 of 11


       close on 12/01/18; furthermore,
                      (a). Ragsdale represents that that contract has been entered into in
                      good faith with a third party buyer.
                      (b). Ragsdale represents that there are no known impediments to
                      the sale.
                      (c). Ragsdale represents that he intends to close the sale as
                      indicated.
                4.        Caillouet’s lien on the property is valid and not in violation of
       the stay, but, at closing, she shall release the lien to facilitate closing on the sale
       contemplated in Paragraph 3 above. Ragsdale waives his claims to the stay-
       violation issue and, subject to the terms of this agreement, consents to the lien and
       its continuation.
                5.        If the sale does not close as scheduled, Caillouet reserves the
       right to pursue contempt action against Ragsdale, and Ragsdale reserves rights as
       contemplated in provision 1 above;
                6.        If the full amount is paid by 12/01/18, all other issues raised in
       the parties divorce decree, settlement agreement, and Adversary Proceeding are
       deemed settled and resolved, except as to the following specific items:
                        (a). Issues relating to child support, visitation and custody; and
                        (b). Both parties reserve their rights and defenses should a 1099(a)
                        or (c) tax liability arise as a result of the credit card settlements.
               7.        Ragsdale acknowledges that the debt to Caillouet is non-
       dischargeable in Chapter 11, but reserves rights as described in #1 above.

       Because the settlement agreement requires the Debtor to sell the Property to generate the

balance of cash needed to fulfill the obligations therein, the Motion seeks approval of the

proposed sale to Purchasers pursuant to the contract attached to the Motion.

       The Motion proposes that the Debtor remit $185,000 of the net proceeds after payment of

normal, customary, and necessary realtor commissions, closing costs, and pro-rated taxes,

consistent with the Purchase and Sale Agreement to Caillouet prior to December 1, 2018, in

satisfaction of the balance of her $300,000 claim.

       Caillouet – whose claim makes her the largest creditor remaining in the case – supports the

Debtor’s Motion. No other parties responded to the Motion or appeared to voice any objections

thereto. Present at the Hearing were counsel for the Debtor and counsel for Caillouet.


                                                  3
Case 15-40844-pwb            Doc 190       Filed 10/12/18 Entered 10/12/18 14:05:09                         Desc Main
                                          Document     Page 4 of 11


         The Court having reviewed and considered the relief sought in the Motion to Approve

Settlement; and due and sufficient notice of the relief requested in the Motion having been given

under the particular circumstances; based on the consent of the Debtor and Caillouet, and the entire

record of this case; for good cause shown and the reasons stated in the Motion and on the record

at the hearing on October 3, 2018; and it appearing that the relief contained herein is in the best

interests of Debtor, his estate, his creditors, and other parties in interest, it is hereby FOUND,

CONCLUDED, AND ORDERED THAT:1

         1. The terms and conditions of the Settlement Agreement negotiated between the Debtor

              and Caillouet are hereby approved. The Court further approves and authorizes the

              Debtor’s proposal to convey $115,000 cash from escrow, to Caillouet through her

              attorney, immediately upon entry of this Order.

         2. The Debtor shall be, and hereby is, authorized to take all further actions as may be

              reasonably requested in order to facilitate and consummate the sale of the Property to

              the Purchasers under the terms and conditions of the purchase and sale contract with

              an offer date of August 7, 2018, and finally executed between the Debtor and

              Purchasers as reflected by the contract which is attached to the Motion as an exhibit,

              and subject to the terms and conditions of this Order.

         3. The Debtor shall be, and hereby is, authorized to execute and deliver all documents

              necessary to sell the Property pursuant to, and in accordance with, the terms of that

              certain purchase and sale agreement with an offer date of August 7, 2018, and finally


1
 The findings and conclusions set forth herein constitute this Court’s findings of fact and conclusions of law under
Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent any of
the following findings of fact constitute conclusions of law, they are adopted as such. To the extent any of the following
conclusions of law constitute findings of fact, they are adopted as such.
                                                            4
Case 15-40844-pwb     Doc 190     Filed 10/12/18 Entered 10/12/18 14:05:09              Desc Main
                                 Document     Page 5 of 11


         executed between the Debtor and Purchasers as reflected by the contract which is

         attached to the Motion as an exhibit, and subject to the terms and conditions of this

         Order.

      4. The Debtor shall be, and hereby is, authorized to take all further actions as may be

         reasonably requested in order to facilitate and consummate the sale of the Property, in

         accordance with the purchase and sale agreement, subject to the terms and conditions

         of this Order.

      5. Subject to and contingent upon Caillouet’s receipt of the Caillouet Payment (as

         defined below), pursuant to 11 U.S.C. §105(a) and 363(f), the Property shall be

         transferred free and clear of all interests, liens, encumbrances, and/or alleged secured

         indebtedness of any kind or nature (collectively, “Property Interests”), with all such

         Property Interests to attach to any net proceeds of the $300,000 gross sales price in

         the order of their priority, with the same validity, force, and effect which they now

         have against the Property, subject to any claims and defenses the Debtor may possess

         with respect thereto.

      6. Subject to and contingent upon Caillouet’s receipt of the Caillouet Payment (as

         defined below), all persons and entities, including, but not limited to, all debt security

         holders, judgment lien creditors, governmental, tax and regulatory authorities,

         lenders, employees, trade, or other creditors holding Interests of any kind or nature

         whatsoever against or in the Debtor or the estate’s interest in the Real Property

         (whether legal or equitable, secured or unsecured, matured or unmatured, contingent

         or non-contingent, senior or subordinated), arising under, out of, in connection with,


                                               5
Case 15-40844-pwb     Doc 190     Filed 10/12/18 Entered 10/12/18 14:05:09               Desc Main
                                 Document     Page 6 of 11


         or in any way relating to the Debtor or his estate’s interest in the Real Property, prior

         to the closing of its sale, or the transfer of the Real Property to the purchaser thereof,

         are forever barred, estopped, and permanently enjoined from asserting any such

         Interests against the Debtor or the estate or the interests of the Debtor and the estate

         conveyed as they relate to real Property, its purchase, or any successors or assigns.

      7. The sale of the Property is subject to the following conditions, which the Debtor is

         authorized fulfill: (A) Caillouet shall receive at closing, immediately available funds

         from the Debtor’s net proceeds from the sale of the Property (after payment of all

         necessary, normal, customary, and reasonable closing fees and expenses, plus all pro-

         rated property taxes owed by the Debtor to the Paulding County tax commissioner,

         and realtor’s or broker’s commissions, if any), the sum of $185,000 to be wired to her

         bankruptcy attorney pursuant to his wiring instructions (the “Caillouet Payment”),

         and which shall be received by her attorney not later two (2) business days after

         closing, and in no event later than 12:59 P.M. (Eastern Time) on December 1,

         2018 (unless otherwise modified and approved in advance by Caillouet); (B) delivery

         of a draft HUD-1 settlement statement, not later than two (2) business days in

         advance of the closing of the sale of the Property, evidencing and confirming

         proposed designation of payment of the Caillouet Payment; and (C) delivery of a true

         and correct copy of the actual, fully executed settlement statement to her, through her

         bankruptcy attorney, not later than seven (7) business days after the closing of the

         sale of the Property. In the event Caillouet objects to the draft HUD-1 settlement

         statement, then counsel for the Debtor may coordinate and schedule an expedited


                                                6
Case 15-40844-pwb        Doc 190    Filed 10/12/18 Entered 10/12/18 14:05:09              Desc Main
                                   Document     Page 7 of 11


         hearing on any remaining issues with notice to Caillouet and the United States

         Trustee.

      8. In consideration of the Caillouet Payment, Caillouet shall release, satisfy, quitclaim,

         or otherwise satisfy any legal or equitable encumbrances or liens she holds or asserts

         against the Debtor’s property as to the claims described in the settlement agreement.

         After remitting the Caillouet Payment, the remaining net proceeds from the closing of

         the Property may be remitted directly to the Debtor. After closing and full payment

         of the Caillouet Payment in satisfaction of the settlement agreement, the Debtor’s

         bankruptcy attorney may release, from any funds remaining in escrow, such amounts

         not deemed necessary by the Debtor to settle and satisfy the balance of administrative

         expenses and claims held by any creditors remaining in the case.

      9. The purchase and sale contract executed between the Debtor and the Purchasers for

         the Property was entered into by the Purchasers in good faith, and the Purchasers are

         each, individually, a good faith purchaser of the real Property as that term is used in

         Bankruptcy Code Section 363(m). Accordingly, the reversal or modification or

         appeal of the authorizations provided herein to consummate the sales transactions

         described in this Order, and in purchase and sale contract for the Property shall not

         affect the validity of the sale of the Property to the Purchasers, unless such

         authorization is duly stayed pending such appeal prior to the closing of such sales

         transactions.

      10. Pursuant to, and in accordance with, Federal Rule of Bankruptcy Procedure 6004(h),

         and notwithstanding the possible applicability of any Federal Rule of Bankruptcy


                                               7
Case 15-40844-pwb     Doc 190    Filed 10/12/18 Entered 10/12/18 14:05:09              Desc Main
                                Document     Page 8 of 11


         Procedure or statute that might otherwise provide to the contrary, the terms and

         provisions of this Order shall be immediately effective and enforceable upon its entry,

         and no stay of execution, enforceability or effectiveness shall apply to this Order.

                                **END OF DOCUMENT**




                                               8
Case 15-40844-pwb       Doc 190    Filed 10/12/18 Entered 10/12/18 14:05:09   Desc Main
                                  Document     Page 9 of 11


Prepared and Presented By:

BRIAN R. CAHN & ASSOCIATES, LLC


/s/ Brian R. Cahn
Brian R. Cahn
Attorney for Debtor-in-Possession
Georgia Bar No. 101965
5 South Public Square
Cartersville, GA 30120
(770) 382-8900
(770) 386-1170 fax
brc@perrottalaw.com


Reviewed and Consented to By:


/s/ Ian M. Falcone
Ian M. Falcone
Georgia Bar No. 254470
Attorney for Shannon Caillouet
THE FALCONE LAW FIRM, P.C.
363 Lawrence Street
Marietta, GA 30060
(770) 426-9359
imf@falconefirm.com


Reviewed and Approved By:


/s/ David S. Weidenbaum
DAVID S. WEIDENBAUM
Georgia Bar No. 745892
Trial Attorney
Office of the United States Trustee
362 Richard B. Russell Building
75 Spring Street, SW
Atlanta, GA 30303
404.331.4437
david.s.weidenbaum@usdoj.gov


                                             9
Case 15-40844-pwb       Doc 190     Filed 10/12/18 Entered 10/12/18 14:05:09   Desc Main
                                  Document      Page 10 of 11




                                     DISTRIBUTION LIST

 Bank of America                             Card Services
 PO Box 851001                               PO Box 105025
 Dallas, TX 75265                            Atlanta, GA 30348

 Carroll Fertiflizer LLC                     Chase
 PO Box 292                                  PO Box 15153
 Taylorsville, GA 30178                      Wilmington, DE 19886-5153

 Chase Auto Finance                          Discover Card
 PO Box 901076                               P.O. Box 15251
 Fort Worth, TX 79998                        Wilmington, DE 19886

 Greenway Park Owners Association, Inc       Gracepoint Church, LLC
 PO Box 1247                                 7915 Dallas Acworth Highway
 Santa Rosa, FL 32459                        Dallas, GA 30132

 Georgia Department of Revenue               Internal Revenue Service
 Taxpayer Services Division                  Suite 400, Stop 334-D
 PO Box 105499                               401 W. Peachtree St
 Atlanta, GA 30348-5499                      Atlanta, GA 30308

 Superior Court of Paulding County           J.W. Watson, III
 Case NO: 14CV3159                           240 Constitution Blvd
 280 Constitution Blvd                       Room 3009
 Dallas, GA 30132                            Dallas, GA 30132

 Kubota                                      Lovett & Myers
 PO Box 0559                                 530 Forest Hill Rd
 Carol Stream, IL 60132                      Macon, GA 31210

 Paulding County Tax Commissioner            Walton County Tax Commissioner
 240 Constitution Blvd, Room 3006            PO Box 510
 Dallas, GA 30132                            Defuniak Springs, FL 32435

 Suntrust Bank                               J-Rags Investments, LLC
 PO Box 85024                                PO Box 1756
 Richmond, VA 23285                          Dallas, GA 30132

 William A. Dupre, IV                        U. S. Attorney

                                             10
Case 15-40844-pwb       Doc 190     Filed 10/12/18 Entered 10/12/18 14:05:09   Desc Main
                                  Document      Page 11 of 11


 Miller & Martin, PLLC                       ATTN: David Weidenbaum
 Suite 2100                                  362 Richard B. Russell Bldg.
 1180 West Peachtree Street, N.W.            75 Spring Street, SW
 Atlanta, GA 30309                           Atlanta GA 30303

 U. S. Attorney                              Westside Bank
 600 Richard B. Russell Bldg.                Attn: Tren Watson, CEO
 75 Spring Street, SW                        56 Hiram Drive
 Atlanta GA 30303                            Hiram, GA 30141

 Atlanta Communities Real                    Shannon Ragsdale
 Estate Brokerage, LLC                       C/O Ian M. Falcone
 C/O Jennifer Reed                           The Falcone Law Firm, P.C.
 3405 Dallas Hwy, Ste 720                    363 Lawrence Street
 Marietta, GA 30064                          Marietta, GA 30060

 Travis Wade Ragsdale                        Synchrony Bank
 1735 Cochran Rd.                            Attn: Ramesh Singh
 Dallas, GA 30132                            25 SE 2nd Avenue, Suite 1120
                                             Miami, FL 33131-1605




                                             11
